IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATEOFWASHINGTON,                         )
                                           )      No. 78393-9-I
                     Respondent,           )
                                           )      DIVISION ONE                  _

              v.                           )                                        t3


BRIAN DAVID MARTIN,                        )      UNPUBLISHED OPINION           —




                     Appellant.            )      FILED:   JUL 1 5 2019

       PER CURIAM   —   Brian Martin challenges a legal financial obligation

imposed following his guilty plea to two counts of possession of a controlled

substance. Martin contends, and the State concedes, that the $200 criminal

filing fee should be stricken from his judgment and sentence due to his

indigence, legislative amendments, and State v. Ramirez, 191 Wn.2d 732, 746-

50, 426 P.3d 714 (2018). We accept the State’s concession and remand for the

trial court to strike the filing fee from Martin’s judgment and sentence.

              For the Court: